823 F.2d 549Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David WILLIAMS, Plaintiff-Appellant,v.Runia BAILEY, Defendant-Appellee.
No. 86-7737
United States Court of Appeals, Fourth Circuit.
Submitted May 27, 1987.Decided July 7, 1987.

David Williams, appellant pro se.
Michael A. Likavec, Office of the Attorney General of Virginia, for appellee.
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David Williams, a Virginia inmate, seeks to appeal from the order of the district court entering judgment for the defendant in his 42 U.S.C. Sec. 1983 action.  Williams filed an untimely notice of appeal, and he made no motion requesting an extension.  See Fed.  R. App.  P. 4(a)(5).  This Court has no authority to construe Williams's bare notice of appeal as a motion for an extension of the time to appeal.  See Shah v. Hutto, 722 F.2d 1167, 1168 (4th Cir. 1983) (en banc), cert. denied, 466 U.S. 975 (1984).  Thus, this Court has no jurisdiction to consider Williams's appeal.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal.


2
DISMISSED.